Citation Nr: 0015276	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred from October 
25, 1996 to November 12, 1996.

(The issues of entitlement to service connection for a liver 
disorder, a skin disorder and hair loss, and peripheral 
neuropathy will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to July 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1996 determination by the Department of 
Veterans Affairs Medical Center (VAMC) Medical Administrative 
Service (MAS) in Portland, Oregon (the agency of original 
jurisdiction or AOJ) that the veteran was not entitled to 
reimbursement for unauthorized private medical services 
provided from October 23, 1996 to November 12, 1996 at 
Willamette Falls Hospital (Willamette) in Oregon City, 
Oregon.

Subsequently, in a February 1997 determination, the MAS 
agreed to pay for private medical expenses incurred at 
Willamette on October 23 and 24, 1996, but continued to deny 
entitlement to payment or reimbursement of expenses incurred 
from October 25, 1996 to November 12, 1996.


FINDINGS OF FACT

1.  The veteran incurred medical expenses from October 23, 
1996 to November 12, 1996 during which time he was 
hospitalized at a private medical facility for treatment of 
abdominal pain, diagnosed as sigmoid diverticulitis.  

2.  At the time of the October 1996 treatment in question, 
service connection was in effect for: post-traumatic stress 
disorder (PTSD), for which a 50 percent evaluation was 
assigned; residuals of a resection of the small and large 
intestines with numerous metallic foreign bodies, for which a 
40 percent evaluation was assigned, weakness of the abdominal 
wall, residuals of a wound, status post temporary colostomy, 
and damage to muscle group XIX, for which a 10 percent 
evaluation was assigned; meralgia paresthetica of the left 
thigh, neuropathy of the lateral femoral cutaneous nerve, for 
which a 10 percent evaluation was assigned; a tender scar of 
the left iliac crest, for which a 10 percent evaluation was 
assigned; internal hemorrhoids, for which a noncompensable 
evaluation was assigned; and for right ear hearing loss, for 
which a noncompensable evaluation was assigned.  

3.  Payment or reimbursement of the costs of the private 
medical care provided in October and November 1996 was not 
authorized prior to the receipt of that treatment.

4.  The MAS determined that the payment or reimbursement for 
the private medical treatment received on October 23 and 24, 
1996 was warranted.

5.  The evidence reflects that the veteran could have been 
safely transferred to a VAMC on October 24, 1996 and that a 
VA facility was feasibly available for such care.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from October 25, 1996 to 
November 12, 1996, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. § 17.54 
(1999).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from October 25, 1996 to November 
12, 1996 have not been met and upon this basis, the veteran 
has not submitted a claim upon which relief may be granted.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 17.130 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The provisions of 38 U.S.C.A. § 1710 do not afford a 
basis under which VA is authorized to provide reimbursement 
for private medical treatment rendered from October 25, 1996 
to November 12, 1996.  38 U.S.C.A. § 1710; Zimick v. West, 
11 Vet. App. 45 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that VA should be responsible for 
payment of private medical expenses which he incurred from 
October 25, 1996 until November 12, 1996.  

For the sake of clarity, the factual background be reviewed.  
Pertinent law and VA regulations will be set out.  The Board 
will then analyze the case and render a decision.

Factual Background

The veteran sustained a gunshot wound of the flank in Vietnam 
in February 1970.  Treatment included resection of a section 
of the small bowel and of the descending colon with 
colostomy.

The evidence reflects that the veteran was hospitalized at 
Willamette from October 23, 1996 until November 12, 1996.  At 
the time of the treatment in question, service connection was 
in effect for: post-traumatic stress disorder (PTSD), for 
which a 50 percent evaluation was assigned; residuals of a 
resection of the small and large intestines with numerous 
metallic foreign bodies, for which a 40 percent evaluation 
was assigned, weakness of the abdominal wall, residuals of a 
wound, status post temporary colostomy, and damage to muscle 
group XIX, for which a 10 percent evaluation was assigned; 
meralgia paresthetica of the left thigh, neuropathy of the 
lateral femoral cutaneous nerve, for which a 10 percent 
evaluation was assigned; a tender scar of the left iliac 
crest, for which a 10 percent evaluation was assigned; 
internal hemorrhoids, for which a noncompensable evaluation 
was assigned; and for right ear hearing loss, for which a 
noncompensable evaluation was assigned.  

According to an August 1997 Statement of the Case, on October 
23, 1996, the VAMC - MAS in Portland, Oregon received 
notification by phone from Willamette that the veteran had 
been admitted to that hospital with a diagnosis of abdominal 
pain.  

The Willamette discharge summary indicated that the veteran, 
who was 46 years old at that time, presented to the emergency 
room complaining of cramping, abdominal pain and a tearing 
feeling in his lower abdomen which had been bothersome for 2 
days, but was more severe upon the day of admission, October 
23, 1996.  It was noted that for 4 to 5 days he had some 
discomfort as well as multiple, small bowel movements.  It 
was noted that the veteran had a history of multiple 
admissions for abdominal problems over the past 10 to 12 
years at the hospital as well as multiple operative 
procedures.  Physical examination revealed that upon 
admission, the veteran was described as  alert and in no 
acute distress.  Vital signs were normal with the exception 
of a pulse of 96 per minute.  The abdomen was mildly 
distended and there were multiple scars.  There were 
hypoactive bowel sounds and there was moderate rather diffuse 
and poorly localized tenderness, most severe in the left 
lower quadrant.  There were no masses palpable and no 
palpable hepatosplenomegaly.

The summary indicated that the veteran was initially admitted 
and evaluated in the emergency room. It was initially felt 
that the veteran was most likely to have enteritis, and the 
veteran was admitted and placed on IV fluids.  It was noted 
that due to the possibility of diverticulitis, he was also 
begun on antibiotics.  A lower GI series was obtained which 
showed moderately severe changes suggesting diverticulitis 
with considerable narrowing of a segment of the sigmoid 
colon.   Due to these findings and the nonresolution of his 
symptoms, the veteran was taken to the operating room and 
underwent an exploratory laparotomy with lysis of adhesions 
and a sigmoid colectomy with anastomosis.  It was noted that 
postoperatively, the veteran did relatively well, but had 
some difficulty with pain through his initial post-operative 
days, which eventually subsided.  The report indicated that 
he began liquids on the seventh postoperative day and 
gradually improved thereafter.  Sutures were removed prior to 
discharge.  A final diagnosis of sigmoid diverticulitis was 
made.  

In November 1996 and December 1996, the MAS received invoices 
from various medical providers who had treated the veteran 
during his hospitalization.  In December 1996, the veteran 
and his medical providers were informed by the VA MAS that 
payment of for such medical services had been denied.  The 
denial was based upon a finding that the veteran was stable 
enough at the time of admission at Willamette to transfer to 
a VA facility.  

In January 1997, medical records from the Willamette were 
received for the period of the veteran's hospitalization.  In 
February 1997, VA determined that the veteran was stable for 
transfer to the VAMC in Portland, Oregon on October 24, 1996, 
the day after his admission.  In February 1997, the MAS 
approved payment of the private medical costs incurred at 
Willamette from October 23, 1996 through October 24, 1996 
only.  The MAS explained that after that point, it was 
determined that the emergent condition for which the veteran 
was admitted improved or stabilized to the point that the 
veteran could be safely transferred to the VAMC.  In March 
1997, the MAS issued payment to Willamette to cover the 
medical expenses incurred on October 23 and October 24, 1996.  

In July 1997, the MAS acting chief clinical executive 
reviewed the medical records and determined that the veteran 
could have been safely transferred to a VAMC on October 24, 
1996. 

Pertinent Law and Regulations

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  However, 
authorization by VA for such care must be obtained in 
advance.  See 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.54 
(1999) [formerly §§ 17.50(b) and 17.50(d)].

First, pursuant to 38 U.S.C.A. § 1703(a), when VA facilities 
"are not capable of furnishing the care or services required, 
the Secretary, as authorized in 38 U.S.C.A. § 1710, may 
contract" with non-VA facilities in order to furnish certain 
care including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility. 38 U.S.C. § 
1703(a)(3) (West 1991 & Supp. 1997); 38 C.F.R. § 17.52 (1997) 
(formerly 38 C.F.R. § 17.50b).  The admission of a veteran to 
a non-VA hospital at the expense of VA must be authorized in 
advance. 38 C.F.R. § 17.54 (1997) (formerly 38 C.F.R. § 
17.50d).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); 
see also VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").

Second, a "second avenue for potential relief for a veteran 
entitled to VA care forced to obtain treatment at a non-VA 
facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'"  Malone, 10 Vet. App. at 541, quoting 38 U.S.C. 
§ 1728(a) (emphasis added).  In any case where reimbursement 
would be in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services.  38 U.S.C.A. § 1728(b) (West 1991).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(1999) [formerly 38 C.F.R. § 17.80].

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995); Hayes, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (1999).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1999).

Analysis

In this case, there are several potential theories of 
entitlement which must be addressed: whether the services for 
which payment is sought were authorized by VA, and, if there 
was no such authorization, whether the veteran is eligible 
for payment or reimbursement for private medical services not 
previously authorized under the provisions of 38 U.S.C.A. §§  
1728 or 1710. 


Whether Payment of Private Medical Expenses was Previously 
Authorized

Initially, the Board must make a factual determination as to 
whether the VA gave prior authorization for the non-VA 
medical care under 38 U.S.C.A. § 1703(a) (West 1991) and 38 
C.F.R. §§ 17.52, 17.53 (1999).

In this case, the veteran has not asserted that authorization 
for payment of the treatment received from October to 
November 1996 was obtained prior to such being rendered, and 
the record does not indicate.  It appears that Willamette 
contacted VA on the date of admission, October 23, 1996.  

The law requires that specific formalities must be complied 
with in order to obtain prior authorization for medical 
treatment and clearly those formalities were not complied 
with here.  See 38 C.F.R. §§ 17.52, 17.54.  In this case, 
prior authorization from VA was not obtained for the medical 
treatment at issue.  Consequently, the veteran may recover 
the expenses associated with the medical treatment at issue 
only if he qualifies for payment or reimbursement of 
unauthorized medical expenses under the provisions of 38 
U.S.C.A. § 1728 (West 1991) and 38 C.F.R. § 17.120 (formerly 
§ 17.80) or 38 U.S.C.A. § 1710.  The Board will therefore 
move on to a discussion of those matters.

II.  Payment of Unauthorized Medical Expenses under the 
provisions of 38 U.S.C.A. § 1728

Since the Board has concluded that specific prior 
authorization was not given for treatment at issue, the claim 
must also be analyzed under the legal authority governing 
payment of unauthorized medical expenses.  The threshold 
question to be answered under this theory is whether the 
veteran has presented a claim upon which relief can be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
he has not done so, his appeal must as a matter of law be 
denied.

The fact that the veteran experienced symptoms for two days 
prior to seeking treatment at Willamette, and the fact that 
at the time of his admission to Willamette on October 23, 
1996, the veteran was in no acute distress reflects that he 
chose to receive private medical care in preference to VA 
medical treatment.  VA regulations stipulate that no 
reimbursement or payment of services not previously 
authorized will be made when such treatment is procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1999).  Accordingly, 
regardless of the veteran's reasons, he clearly chose to 
receive private medical care in preference to VA medical 
care.  Accordingly, payment or reimbursement of the private 
medical expenses incurred from October 25, 1996 to November 
12, 1996 is not warranted under 38 C.F.R. § 17.130.

Since this regulation is dispositive, the veteran's claim is 
denied on that basis.  See Sabonis, supra.  

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  The Board will do so in 
this case.  For the sake of completeness, and because the 
Board can decide cases in the alternative, the Board will 
specifically address the provisions of 38 U.S.C.A. § 1728 in 
the context of this case.  

As discussed above, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120, in order to be entitled to reimbursement or payment 
for medical expenses incurred without prior authorization 
from the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a non service-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  

With respect to (a), during the October to November 1996 
private hospitalization, the veteran was treated for sigmoid 
diverticulitis.  Service connection was in effect for 
conditions including residuals of a resection of the small 
and large intestines, and for weakness of the abdominal wall, 
residuals of a wound, status post temporary colostomy, damage 
to muscle group XIX.  Service connection was not in effect 
for sigmoid diverticulitis.  

In a December 1997 rating action, the RO denied entitlement 
to service connection for sigmoid diverticulitis both on a 
direct basis and secondary to any service connected 
disability.  However, the Board notes that in June 1997, a VA 
examination of the intestines was conducted.  The examiner 
opined that with the amount of injury the veteran had had to 
the abdomen from his initial injury, chronic abdominal pain 
and periodic bowel obstructions and problems were very 
reasonable and likely.  The examiner opined that he did not 
feel with the degree of injury which the veteran had suffered 
to his abdomen, that one could distinguish generally, pain 
which the veteran had due to adhesions cause by the previous 
injuries from other conditions which might incidentally be 
found or contributing to further pain.  

Considered in the most favorable light, the evidence leaves 
open the possibility that the nonservice-connected disability 
for which the veteran was treated in October and November 
1996 was associated with or aggravating an adjudicated 
service connected disability, although not conclusively 
establishing such.  Accordingly, the Board will proceed with 
an analysis of the claim, presuming that this required 
element of 38 U.S.C.A. § 1728 has been met.  See 38 C.F.R. 
§ 17.120.  

With respect to (b), a medical emergency has been defined as 
"a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  See Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994).  Further, by regulation, 
there must be a medical emergency of such nature that delay 
would have been hazardous to life or health.  38 C.F.R. § 
17.120(b) (1999).

In this case, the requirement of a medical emergency is not 
supported by the clinical evidence, as there is no evidence 
of an emergency situation such that a delay would have been 
hazardous to life or health.  The record reflects that the 
veteran experienced symptoms of cramping, abdominal pain and 
a tearing feeling in his abdomen which had been bothersome 
for two days prior to his presentation for emergency room 
treatment on October 23, 1996, but there is no indication of 
an emergency situation.  The discharge report also reflects 
that at the time of admission the veteran was in no acute 
distress.  Accordingly, a medical emergency as defined under 
38 C.F.R. § 17.120 was not shown subsequent to October 24, 
1996 and accordingly, the Board finds that a medical 
emergency was not shown in this case for the period extending 
from October 25, 1996 to November 12, 1996.

With respect to (c), the conclusion of the MAS was that the 
veteran could safely have been transferred to a VAMC on 
October 24, 1996 and that that a VA facility was feasibly 
available for care.  There is no evidence to the contrary.  
The record does not reflect that factors including the 
urgency of the veteran's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required made it necessary or economically 
advisable to use private facilities.  As noted above, the 
veteran waited approximately two days after the onset of his 
symptoms to seek medical care and evidently did not attempt 
to go to a VA facility.

As previously indicated, failure to satisfy any one of the 
three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private hospital.  
Hayes v. Brown, 6 Vet. App. 66, 69 (1993).  Accordingly, the 
claim must be denied because (b) and (c) were not met in this 
case.


III.  Eligibility for payment of private medical expenses 
incurred from October 25, 1996 to November 12, 1996 under the 
provisions of 38 U.S.C.A. § 1710

Under 38 U.S.C.A. § 1710(a)(1) the Secretary shall furnish 
hospital care and medical service which the Secretary 
determines to be needed to any veteran (A) who has a service-
connected disability; and (B) to any veteran who has a 
service-connected disability rated at 50 percent or more.

Under 38 U.S.C.A. § 1710(a)(2) the Secretary shall furnish 
hospital care and medical services which the Secretary 
determines to be needed to any veteran (A) who has a service-
connected disability, rated less than 50 percent; (B) whose 
discharge or release from active military service was for a 
compensable disability that was incurred or aggravated in 
line of duty, (C) who is in receipt of disability 
compensation, (D) who is a former prisoner of war, (E) who is 
a veteran of the Mexican Border Period or of World War I, (F) 
who was exposed to a toxic substance, radiation or 
environmental hazard, or (G) who is unable to defray the 
expenses of necessary care as determined under section 
1722(a) of this title.  38 U.S.C.A. § 1710(a).  

Although the veteran may be eligible for medical care under 
38 U.S.C.A. § 1710(a)(1) or (a)(2) by virtue of the fact that 
he does has both a service-connected disability rated less 
than 50 percent and one rated at 50 percent, that section 
does not contain any provision which would authorize the 
Secretary to provide reimbursement to a veteran for services 
rendered at a non-VA facility.  See Malone v. Gober, 10 Vet. 
App. 539, 534 (1997).  Pursuant to 31 U.S.C. § 1341(a), "[a]n 
officer or employee of the United States Government ... may 
not ... make or authorize an expenditure or obligation 
exceeding an amount available in an appropriation or fund for 
the expenditure or obligation."  Further, the U.S. Supreme 
Court has stated that "the payment of money from the 
[Federal] Treasury must be authorized by a statute."  
(Citation omitted).  Simply put, Congress has not created a 
reimbursement remedy under 38 U.S.C.A. § 1710.  Zimick v. 
West, 11 Vet. App. 45 (1998).  Accordingly, the provisions of 
38 U.S.C.A. § 1710 do not provide a basis for authorization 
of payment of the private medical expenses incurred from 
October 25, 1996 until November 12, 1996.

Conclusion

In conclusion, entitlement to payment of private medical 
expenses incurred from October 25, 1996 until November 12, 
1996 is denied because prior authorization for such treatment 
was not given, because the veteran does not meet legal 
criteria requisite for payment of unauthorized private 
medical expenses under the provisions of 38 U.S.C.A. § 1728, 
and because there is no authorization for payment or 
reimbursement for such expenses provided under 38 U.S.C.A. 
§ 1710.


ORDER

The claim of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services incurred from 
October 25, 1996 to November 12, 1996 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

